Citation Nr: 0929825	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  06-37 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of pneumonia, 
to include shortness of breath and a lung condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1961 to September 
1963.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in June 2008 by the 
undersigned acting Veterans Law Judge. 

In November 2008, the Board remanded this claim for 
additional development.  That development having been 
completed, the claim is now ready for appellate review.


FINDING OF FACT

The evidence does not show a current diagnosis of residuals 
of pneumonia, to include shortness of breath and a lung 
condition.


CONCLUSION OF LAW

Service connection for residuals of pneumonia, to include 
shortness of breath and a lung condition is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in January 2006 that fully 
addressed the entire notice element and was sent prior to the 
initial decision in this matter.  The letter informed him of 
what evidence was required to substantiate his claim and of 
his and the VA's respective duties for obtaining evidence.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, in March 2006, the RO 
provided the Veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
RO successfully completed the notice requirements with 
respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service medical records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Veteran indicated in a 
February 2006 authorization form that he had not received 
treatment for pneumonia since 1963.  Additionally, the 
Veteran testified during his June 2008 hearing that he is not 
receiving treatment for this condition and is not on 
medication.  The VA has obtained a VA medical opinion and 
examination pertinent to the issue on appeal in January 2009.  
Therefore, the available medical evidence and records have 
been obtained in order to make an adequate determination.

Neither the Veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).
 
II.  Entitlement to Service Connection Residuals of 
Pneumonia, to Include Shortness of Breath and a Lung 
Condition

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is seeking entitlement to service connection for 
residuals of pneumonia, to include shortness of breath and a 
lung condition.

Service treatment records were reviewed.  The Veteran's 
induction examination from October 1961 did not note any 
respiratory abnormalities, and lungs and chest were 
determined to be normal.  In November 1961, the Veteran 
complained of a fever and a cough.  Examination revealed 
diffuse rhonchi and wheezes, and he was diagnosed with acute 
bronchitis.  In February 1963, records indicate the Veteran 
complained of a cough, difficulty breathing, chills, and a 
fever.  He reported he had a history of bronchitis.  An x-ray 
revealed the Veteran had pneumonia and he was admitted to the 
hospital and discharged five days later with a diagnosis of 
right middle lobe pneumonia.  The separation examination from 
September 1963 noted no lung or chest abnormalities.  A note 
included in the examination stated that an x-ray taken found 
nodules in the right lung; however, a repeated x-ray was 
negative.

The Veteran was afforded a VA examination in January 2009.  
The Veteran reported having shortness of breath with mild 
exertion and that he used to swim long distances but can no 
longer do so.  Upon examination, the examiner noted normal 
heart sounds, no venous congestion or edema, and normal 
respiratory findings.  Pulmonary function tests were normal.  
The examiner stated that at the present time, the Veteran has 
no pulmonary condition.  The examiner further stated that 
there is no medical evidence of any active pulmonary 
condition (chest x-ray is negative, pulmonary function tests 
are normal, pulmonary physical exam is benign).  The examiner 
concluded by stating that the Veteran did have pneumonia 
during service in 1963, but it resolved, leaving no medical 
sequela.

The Board notes that the Veteran has testified that he 
experiences shortness of breath and frequent colds as a 
result of contracting pneumonia during service.  While the 
Veteran is competent to testify as to symptomatology, he is 
not competent or qualified, as a layperson, to render a 
diagnosis or an opinion concerning medical causation.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, 
where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).

Therefore, the evidence of record fails to show that the 
Veteran has a current diagnosis of residuals of pneumonia, to 
include shortness of breath and a lung condition.  
Furthermore, the Veteran testified in June 2008 that he not 
receiving treatment or taking medication for this condition.  
Where the medical evidence establishes that a Veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing Veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  As such, in the 
absence of a diagnosis, the other elements of service 
connection for this claim need not be addressed and service 
connection must be denied.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection.  As such, that doctrine is not applicable 
in the instant appeal, and his claim must be denied.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for residuals of pneumonia 
to include shortness of breath and a lung condition is 
denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


